DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.

Claim Interpretations
Claim 1 recites the phrase “c represents a stress relaxation parameter of the pressure-sensitive adhesive layer, which is defined by [0.1 sec G(t)-300 sec G(t)] / 0.1 sec G(t).”  This phrase is interpreted as described in the specification as originally filed on Pages 5-6; where 0.1 sec G(t) is an initial strain modulus of a 150 µm thick circular pressure-sensitive adhesive layer sample having an 8 mm diameter measured at room temperature by a MCR-301 rheometer from Anton Paar GmbH set to 10% strain, and 300 sec G(t) is a strain modulus of the sample measured after standing at room temperature for 300 seconds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (WO 2015/145771 A1, herein English machine translation utilized for all citations) in view of Fujita et al. (US 2011/0033720 A1).
Regarding Claims 1, 2, and 4, Ozawa teaches a touch panel display device 2 comprising an optical laminate structure of a cover material 6 (cover window), a framed-shape printed layer 7 made of known materials for printing (i.e. a printed decoration layer), and a (meth)acrylate-based pressure-sensitive adhesive layer 11 (Ozawa, [0024]-[0025], [0084]-[0096], Fig 2).  Ozawa teaches that the pressure-sensitive adhesive layer 11 has a particularly preferred thickness of 50-250 µm (Ozawa, [0073]-[0075]); and the printed layer 7 has a particularly preferred thickness of 7-25 µm that forms a step height, where the thickness (step height) of the printed layer 7 is 3-30% of the thickness of the pressure-sensitive adhesive layer 11 to prevent floating, air bubbles, and the like from being formed in the vicinity of the step (Ozawa, [0095]-[0096]).  Ozawa’s particularly preferred pressure-sensitive adhesive layer 11 thickness and printed layer 7 thickness ranges are completely encompassed within the pressure-sensitive adhesive layer thickness (5-250 µm; Spec, Pg 14) and decoration layer thickness (1-30 µm; Spec, Pg 11) ranges disclosed in the specification as originally filed.  Ozawa teaches the pressure-sensitive adhesive layer has an adhesive force of 5 to 80 N/25mm to an adherend (Ozawa, [0082]).  Ozawa’s adhesive force range is 

    PNG
    media_image1.png
    253
    382
    media_image1.png
    Greyscale

Ozawa – Figure 2
Ozawa remains silent regarding a stress relaxation parameter of the pressure-sensitive adhesive layer; and remains silent regarding a step height follow-up factor (Y) being 1 or more (1 to 50 as required by claim 2).
Fujita, however, teaches an image display device 30 comprising a surface protective layer 4, a light shielding layer 6 (i.e. a decorative layer having a step height), and a (meth)acrylate-based transparent adhesive sheet 3’, where the transparent adhesive sheet 3’ has an adhesive force of 5 N/25mm or more to an adherend (Fujita, [0031], [0060], [0078], Figs 3-4).  Fujita teaches the transparent adhesive sheet 3’ has a thickness of 0.025 to 1 mm (25-1000 µm; Fujita, [0070]); and the light shielding layer 6 has a thickness of 10 µm or less (Fujita, [0074]).  Fujita teaches the transparent adhesive sheet is formed to avoid display unevenness, prevent bubbles, and prevent peeling at the interface with the surface protective layer 4/light shielding layer 6, where the tan δ and storage modulus properties of the transparent adhesive sheet should be adjusted, measured, controlled, and optimized to achieve excellent stress relaxation and a display free of unevenness (Fujita, [0008], [0024]-[0025], [0052]-[0064], [0070], [0074]).  Fujita teaches that adjusting and measuring molecular weight, monomer composition, monomer content, crosslinking agent composition, and crosslinking agent content will control and optimize the tan δ and storage modulus properties (Fujita, [0052]-[0060]).

    PNG
    media_image2.png
    447
    618
    media_image2.png
    Greyscale

Fujita – Figure 3
Since Ozawa and Fujita both disclose (meth)acrylate-based adhesive layers having similar  thicknesses and adhesion forces that are used within display devices having a step feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted and measured Ozawa’s adhesive’s molecular weight, monomers, and crosslinking agents according to Fujita’s teachings and guidance to control and optimize the tan δ and storage modulus properties to yield an adhesive layer that achieves excellent stress relaxation, avoids display unevenness, prevents bubbles, prevents peeling, and improves foaming resistance at the interface with a cover window having a decoration layer/step as taught by Fujita (Fujita, [0008], [0024]-[0025], [0052]-[0064], see MPEP 2143, MPEP 2144.05, II).  
Moreover, modified Ozawa’s particularly preferred pressure-sensitive adhesive layer 11 thickness (50-250 µm; Ozawa, [0075]) and printed layer 7 thickness (7-25 µm; Ozawa, [0095]) ranges are completely encompassed within the pressure-sensitive adhesive layer thickness (a=5-250 µm; Spec, Pg 14) and decoration layer thickness (b=1-30 µm; Spec, Pg 11) ranges disclosed in the specification as originally filed.  Modified Ozawa teaches the printed layer 7 is 3-30% of the thickness of the pressure-sensitive adhesive layer 11 to prevent floating, air bubbles, and the like from being formed in the vicinity of the step (Ozawa, [0095]-[0096]).  Modified Ozawa’s adhesive force range (5 to 80 N/25mm; Ozawa, 
Regarding Claim 3, modified Ozawa further teaches the cover material 6 (cover window) is a glass substrate (Ozawa, [0092]-[0094]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (WO 2015/145771 A1, herein English machine translation utilized for all citations) in view of Fujita et al. (US 2011/0033720 A1) as applied to claims 1 and 4 above, and further in view of Koops et al. (WO 2016/146498 A1, herein US 2018/0044553 A1 utilized as English language equivalent for all citations).
Regarding Claims 5 and 6, modified Ozawa teaches the touch panel display device comprising the optical laminate structure as discussed above for claims 1 and 4.
Modified Ozawa remains silent regarding the adherend being corona-treated or plasma-treated (as required by claim 5); and remains silent regarding the pressure-sensitive adhesive layer being corona-treated or plasma-treated (as required by claim 6).
Koops, however, teaches a plasma treatment method to apply to bonding surfaces and adhesive surfaces to increase bonding force (Koops, Abstract, [0030]-[0031]).  Koops further teaches the method is favorably applied to pressure-sensitive adhesives formed from acrylates (Koops, [0037]).
Since modified Ozawa discloses bonding surfaces for adhering with a (meth)acrylate-based pressure-sensitive adhesive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Koop’s plasma treatment method to modified Ozawa’s bonding surfaces and (meth)acrylate-based pressure sensitive adhesive layer surfaces to .
Claims 7-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (WO 2015/145771 A1, herein English machine translation utilized for all citations) in view of Fujita et al. (US 2011/0033720 A1) as applied to claims 1-4 above, and further in view of Kang et al. (US 2015/0123926 A1).
Regarding Claims 7, 11, 12, and 13, modified Ozawa teaches the touch panel display device comprising the optical laminate structure as discussed above for claims 1, 2, 3, and 4.  Modified Ozawa teaches the display module can be a liquid crystal display (LCD), a light emitting diode (LED), an organic electroluminescent display (OLED), or electronic paper (Ozawa, [0086]).
Modified Ozawa remains silent regarding a flexible display device comprising the touch panel display device.
Kang, however, teaches a flexible touch screen panel and flexible display device comprising a window 40 (cover window), an adhesive layer 30, touch panel components, and a display module, where the device achieves flexibility and decreases thickness of the touch screen panel while also reducing visibility of sensing electrode components (Kang, Abstract, [0007]-[0026], [0064]-[0075], [0095]-[0098], Fig 3A).

    PNG
    media_image3.png
    455
    471
    media_image3.png
    Greyscale

Kang – Figure 3A
Since modified Ozawa and Kang both disclose touch screen panel display devices that comprise substantially similar layer components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kang’s flexible touch screen panel and flexible display device guidance, materials, and teachings to modified Ozawa’s touch panel display device comprising the pressure-sensitive adhesive layer to yield a device that achieves flexibility, can achieve decreased thickness, and can reduce visibility of sensing electrode components as taught by Kang (Kang, [0095]-[0098]).
Regarding Claims 8, 9, 10, 16, 17, and 18, modified Ozawa teaches the flexible touch panel display device comprising the optical laminate structure (as required by claims 8, 16, 17, and 18) of the cover material (cover window), framed-shape printed layer (printed decoration layer), the (meth)acrylate-based pressure-sensitive adhesive layer, a coating-type polarizing plate (as required by claims 9 and 10), and touch sensor components (Ozawa, [0024]-[0025], [0084]-[0096], Fig 2; Kang, [0007]-[0026], [0064]-[0075], Fig 3A).
Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (WO 2015/145771 A1, herein English machine translation utilized for all citations), in view of Fujita et al. (US 2011/0033720 A1), and in view of Koops et al. (WO 2016/146498 A1, herein US 2018/0044553 A1 utilized as English language equivalent for all citations) as applied to claims 5 and 6 above, and further in view of Kang et al. (US 2015/0123926 A1).
Regarding Claims 14 and 15, modified Ozawa teaches the touch panel display device comprising the optical laminate structure as discussed above for claims 1, 4, 5, and 6.  Modified Ozawa teaches the display module can be a liquid crystal display (LCD), a light emitting diode (LED), an organic electroluminescent display (OLED), or electronic paper (Ozawa, [0086]).
Modified Ozawa remains silent regarding a flexible display device comprising the touch panel display device.
Kang, however, teaches a flexible touch screen panel and flexible display device comprising a window 40 (cover window), an adhesive layer 30, touch panel components, and a display module, where the device achieves flexibility and decreases thickness of the touch screen panel while also reducing 
Since modified Ozawa and Kang both disclose touch screen panel display devices that comprise substantially similar layer components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kang’s flexible touch screen panel and flexible display device guidance and materials to modified Ozawa’s touch panel display device comprising the pressure-sensitive adhesive layer to yield a device that achieves flexibility, can achieve decreased thickness, and can reduce visibility of sensing electrode components as taught by Kang (Kang, [0095]-[0098]).
Regarding Claims 19 and 20, modified Ozawa teaches the flexible touch panel display device comprising the optical laminate structure of the cover material (cover window), framed-shape printed layer (printed decoration layer), the (meth)acrylate-based pressure-sensitive adhesive layer, a coating-type polarizing plate, and touch sensor components (Ozawa, [0024]-[0025], [0084]-[0096], Fig 2; Kang, [0007]-[0026], [0064]-[0075], Fig 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Eli D. Strah/Primary Examiner, Art Unit 1782